DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Criminisi does not appear to disclose correcting or learning as claimed.
Criminisi does not appear to disclose: correcting] a value of a region corresponding to a part of the object among regions of the distance image and a value of a region corresponding to a predetermined part of the human body, based on a distance image and a part image of the plurality of learning images...and learning] an identifier in which characteristics of the distance image and a part of the human body or a part of the object are associated with each other, based on the plurality of learning images including a corrected distance image. (Underlined emphasis added.)  Thus, at least the noted features of claims 1, 8, and 14 distinguish over Criminisi.”.  (See applicant’s remarks dated 6/4/21 page 12.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 8, 2021